PER CURIAM.
Omar Y. Lopez ("Lopez") appeals the judgment of the trial court following a trial de novo on his small claims petition against Michael Garrett ("Garrett"). The trial court entered judgment in favor of Garrett. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).